CCA 38886. On consideration of Appellee’s motion to dismiss the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals for lack of jurisdiction, it is noted that the Court of Criminal Appeals affirmed several of the findings of guilty, set aside other findings of guilty and the sentence, and remanded the record with a rehearing authorized. Under Article 67(c), UCMJ, this. Court has jurisdiction to consider the petition. However, given the possibility of a rehearing, the petition is not ripe for review at this time. Accordingly, it is ordered that the motion to dismiss the petition for lack of jurisdiction is hereby denied, and the petition for grant of review is denied without prejudice to Appellant’s right to raise the matters asserted during the normal course of appellate review.